UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1376



MICHAEL T. MASUOKA,

                                              Plaintiff - Appellant,

          versus


G.    W.    MURPHY    CONSTRUCTION    COMPANY,
INCORPORATED, Employer; ARGONAUT INSURANCE
COMPANY, INCORPORATED, Insurance Carrier; 1-5
JOHN AND JANE DOES ENTITIES; 1-5 DOES
CORPORATION ENTITIES; 1-5 DOES PARTNERSHIP
ENTITIES; 1-5 JOHN AND JANE DOES; GOVERNMENTAL
ENTITIES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1671-A)


Submitted:   May 20, 2003                     Decided:   June 5, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael T. Masuoka, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael     T.    Masuoka   appeals   the   district   court’s   order

dismissing his civil complaint as frivolous and for failure to

state a claim.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       See Masuoka v. G.W. Murphy Construction Co., No.

CA-02-1671-A (E.D. Va. filed Feb. 21, 2003 & entered Feb. 25,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2